NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



MICHAEL SHARP,                        )
                                      )
             Appellant,               )
                                      )
v.                                    )      Case No. 2D18-1173
                                      )
HEIDE SHARP,                          )
                                      )
             Appellee.                )
                                      )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for
Hardee County; Jeffrey J. McKibben,
Acting Circuit Judge.

Michael Sharp, pro se.

Heide Sharp, pro se.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.